[Cite as Cleveland v. Blue Spruce Entities, L.L.C., 2011-Ohio-1932.]


          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 95218




                              CITY OF CLEVELAND
                                                   PLAINTIFF-APPELLEE

                                                      vs.

                    BLUE SPRUCE ENTITIES, LLC
                                                   DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED


                             Criminal Appeal from the
                             Cleveland Municipal Court
                Case Nos. CV-2009-CRB-034163 and 2009-CRB-034181


        BEFORE:            Sweeney, J., Boyle, P.J., and Celebrezze, J.

        RELEASED AND JOURNALIZED:                                  April 21, 2011
ATTORNEY FOR APPELLANT

Edgar H. Boles, Esq.
Moriarty & Jaros, P.L.L.
30000 Chagrin Blvd., Suite 200
Pepper Pike, Ohio 44124-5721


ATTORNEYS FOR APPELLEE

Robert J. Triozzi, Esq.
Director of Law
City of Cleveland
By: Karyn J. Lynn, Esq.
Assistant Director of Law
601 Lakeside Avenue, Room 106
Cleveland, Ohio 44114




JAMES J. SWEENEY, J.:

     {¶ 1} Defendant-appellant Blue Spruce Entities,          LLC (“defendant”)

appeals the sentences imposed upon it by the Cleveland Municipal Court

following its two misdemeanor convictions for violating Cleveland Codified

Ordinances (“C.C.O.”) 367.12(c).        The Municipal Court sentenced Blue

Spruce to the maximum fine of $5,000.00 on each count, for a total of

$10,000.00.1 For the reasons that follow, we affirm.



     1
         See R.C. 2929.31(A)(8); R.C. 2901.23; C.C.O. 367.12; C.C.O. 601.10; and
C.C.O.                                                               601.99(c)(3).
      {¶ 2} The city of Cleveland (“City”) cited defendant with violating

C.C.O. 367.12(c) with respect to its sale or transfer of two different properties.

 Defendant pled no contest to the violations. In addition, an individual from

Neighborhood Progress Inc. addressed the court stating his opinions and

concerns about defendant’s alleged course of conduct with respect to the

purchase and sale of multiple properties in the Cleveland area. The court

ordered a presentence investigation report, and defendant submitted its

proposed mitigating factors in a bench brief. The trial court issued an order

imposing sentence in which the court exhaustively detailed the rationale of

its decision. In this appeal, defendant sets forth two assignments of error for

our consideration.

      {¶ 3} “I. Whether the trial court erred by imposing organizational

penalties for a violation of C.C.O. §367.12(c) as that ordinance fails to recite a

purpose to impose enhanced penalties for organizations as required by O.R.C.

§2901.23(A)(2)[.]”

      {¶ 4} Defendant maintains that the municipal court was prohibited

from imposing organization penalties under R.C. 2901.23 because C.C.O.

367.12 does not expressly provide for it. However, that is only one of four

different scenarios under which organizational penalties may be invoked.

R.C. 2901.23(A)(1)–(4).    The language of C.C.O. 601.10 mirrors that of R.C.

2901.23.
      {¶ 5} R.C. 2901.23(A) provides that an organization may be convicted of

an offense under any one of the four circumstances set forth in subparagraphs

(1) through (4), including where “the offense consists of an omission to

discharge a specific duty imposed by law on the organization.”         See R.C.

2901.23(A)(3).

      {¶ 6} C.C.O. 367.12(c) provides:

      {¶ 7} “No person, agent, firm or corporation shall enter into a contract

for the sale of a one, two, three or four unit dwelling building or structure, as

defined in Section 363.04, without furnishing to the purchaser a Certificate of

Disclosure addressing the condition of the property, which Certificate shall be

in a form prescribed by the Director of Building and Housing. No real estate

agent, escrow agent or seller shall sell or transfer a one, two, three or four

unit dwelling building or structure without furnishing to the purchaser

information required by the Certificate of Disclosure described above. If the

purchaser does not receive any portion of the Certificate of Disclosure to be

completed by the City prior to sale, the purchaser may rescind the purchase

contract for the sale of the property prior to the sale of the property.”

(Emphasis added.)

      {¶ 8} Defendant was found guilty of failing to furnish the Certificate of

Disclosure, which was a specific duty imposed by the above-quoted law. This

omission triggered the application of organizational liability.
      {¶ 9} More significantly, however, R.C. 2901.23(B), as well as C.C.O.

601.10(b), actually provide: “[w]hen strict liability is imposed for the

commission of an offense, a purpose to impose organizational liability shall be

presumed, unless the contrary plainly appears.”               (Emphasis added.)

Because defendant’s violations were for strict liability offenses, a purpose to

impose organizational liability is presumed absent plain language to the

contrary. There is nothing in the applicable ordinance that would plainly

indicate an intention not to permit the imposition of organizational liabilities

with enhanced penalties.

      {¶ 10} Accordingly, the first assignment of error is overruled.

      {¶ 11} “II.   The trial court erred as it abused its discretion in sentencing

Defendant-Appellant Blue Spruce Entities, LLC for 2 violations of C.C.O.

§367.12(c)”

      {¶ 12} Essentially defendant maintains that the trial court erred by

imposing maximum sentences upon it based on its belief that the trial court

failed to consider mandatory factors contained in R.C. 2929.22 and offered

reasons not listed in that statute.

      {¶ 13} R.C. 2929.21(A) sets forth the overriding purposes that govern

misdemeanor sentencing as being “to protect the public from future crime by

the offender and others and to punish the offender. To achieve those

purposes, the sentencing court shall consider the impact of the offense upon
the victim and the need for changing the offender’s behavior, rehabilitating

the offender, and making restitution to the victim of the offense, the public, or

the victim and the public.”

         {¶ 14} “A sentence imposed for a misdemeanor * * * shall be reasonably

calculated to achieve the two overriding purposes of misdemeanor sentencing

* * *,       commensurate with and not demeaning to the seriousness of the

offender’s conduct and its impact upon the victim, and consistent with

sentences imposed for similar offenses committed by similar offenders.” R.C.

2929.21(B).

         {¶ 15} “Trial courts enjoy broad discretion in imposing sentences for

misdemeanors.”        (Internal citations omitted.)      State v. Moore, Cuyahoga

App. No. 94446, 2011-Ohio-454, ¶14.              We cannot reverse the trial court’s

sentence absent an abuse of discretion. Id. To merit reversal, the sentence

imposed        by   the   trial   court   must    be   unreasonable,   arbitrary,   or

unconscionable. Id.

         {¶ 16} In this case, the court imposed sentences that were within the

statutory range. Further, the court included in its order that the sentence

was imposed “in light of the purposes of misdemeanor sentencing expressed

in R.C. 2929.21(A).”2


        Although it also expressed a collateral intent to deter other companies, the
         2

court clearly expressed the purpose of its sentence was “to deter Defendant from
failing     to   comply      with     [the     City     ordinance]     *   *      *.”
      {¶ 17} Defendant maintains that the trial court did not consider the R.C.

2929.22(B) factors and also did not consider factors in mitigation.          R.C.

2929.22(B) provides:

      {¶ 18} “In determining the appropriate sentence for a misdemeanor, the

court shall consider all of the following factors:

      {¶ 19} “(a) The nature and circumstances of the offense or offenses;

      {¶ 20} “(b) Whether the circumstances regarding the offender and the

offense or offenses indicate that the offender has a history of persistent

criminal activity and that the offender’s character and condition reveal a

substantial risk that the offender will commit another offense;

      {¶ 21} “(c) Whether the circumstances regarding the offender and the

offense or offenses indicate that the offender’s history, character, and

condition reveal a substantial risk that the offender will be a danger to others

and that the offender’s conduct has been characterized by a pattern of

repetitive, compulsive, or aggressive behavior with heedless indifference to

the consequences;

      {¶ 22} “(d) Whether the victim’s youth, age, disability, or other factor

made the victim particularly vulnerable to the offense or made the impact of

the offense more serious;
      {¶ 23} “(e) Whether the offender is likely to commit future crimes in

general, in addition to the circumstances described in divisions (B)(1)(b) and

(c) of this section.”

      {¶ 24} Defendant objects on appeal to the fact that an individual from

Neighborhood Progress, Inc. was allowed to address the court regarding his

opinions on sentencing.       This individual identified himself as being

associated with a company that had been investing in the inner city

neighborhoods of Cleveland for two decades to renovate homes and improve

the community. We note defendant made no objection in the court below, nor

did it raise any concerns about the testimony of this witness during the

hearing or in its bench brief. Further, defendant submitted its bench brief,

which the court clearly considered as many of the points asserted by it were

referenced in the court’s order. The court is also to consider statements from

the victim, the defendant, the defense attorney, and the prosecutor regarding

the sentence.       R.C. 2929.22(D).      The subject testimony reasonably

constitutes a statement by a victim and was made in accordance with R.C.

2929.22(D).

      {¶ 25} It is well settled that “where the sentences are within statutory

limits, an appellate court should accord the trial court the presumption that it

considered the statutory mitigating criteria in the absence of an affirmative

showing that it failed to do so.” State v. Crouse (1987), 39 Ohio App.3d 18,
528 N.E.2d 1283; see, also, State v. Dalton, Cuyahoga App. No. 85636,

2005-Ohio-4585, ¶23.       The trial court’s refusal to accept defendant’s

statement that it would no longer do business in Cleveland was not

unreasonable. Further, although defendant alleges to be a small company

with $125,000 in equity, there is no evidence from which we could conclude

that defendant was or is unable to pay the imposed fines. There is nothing

in the record to suggest that the trial court failed to consider the requisite

factors of the law.      Further, the record does not support defendant’s

contention that its sentence was based on an application of unauthorized

criteria. Although the court imposed maximum sentences in this case, it was

not an abuse of its discretion to do so based on its findings in the record.

      Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this

judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.




JAMES J. SWEENEY, JUDGE
MARY J. BOYLE, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR